Citation Nr: 0505725	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a heat 
injury initially characterized as "heat exhaustion".


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from June 1988 to June 1991.

Service connection is in effect for residuals of a left knee 
medial meniscectomy, rated as 10 percent disabling; and 
residuals, left ingrown great toenail, rated as 
noncompensably disabling.

The veteran filed his initial claim for service connection 
for a number of disabilities including heat exhaustion in 
August 2000.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a hearing at the RO before 
a Hearing Officer in August 2003; a transcript is of record.

During the course of the current appeal, the veteran either 
did not pursue or withdrew several other issues including 
service connection for strep throat; these issues are no 
longer part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In service, in October 1988, while stationed at Ft. Bliss, 
TX, the veteran was seen for heat exhaustion.  The symptoms 
at the time included diffuse muscle aches, sore throat and 
feverishness.  His temperature was measured as 101.3 degrees.  
It was felt that he had developed some heat exhaustion 
followed later by chills.

Since service, the veteran has reportedly been seen on at 
least one occasion for heat exhaustion, probably in 1999 or 
2000, although other evidence does not confirm that incident, 
and records are not in the file for any care given at that 
time.

On VA examination in 2000, the veteran reported having had 
heat exhaustion about 4-5 months before during which time he 
had had an episode of shaking.  On another VA clinical 
evaluation report in 2000, the veteran reported that he had 
had the initial episode of passing out at Ft. Bliss in 
service.  He had since had a return of the heat-related 
symptoms the prior summer when working outside in his yard  
This incident had not required hospitalization.  The examiner 
concluded that he had, in pertinent part: " heat exhaustion, 
diagnosed as; environmental exposure with current normal 
exam."

On VA examination in 2001, the examiner diagnosed 
"nonspecific motility disorder - heat induced"; and noted 
that the veteran was to "avoid heat to prevent heat induced 
motility disorder".

The essence of the veteran's arguments have been that he did 
in fact acquire a disability in service as a result of heat 
exhaustion; that the same symptoms have continued since 
service and were also diagnosed as heat exhaustion; and that 
his current disorder is that as diagnosed by the VA 
physician, namely "a heat induced motility disorder" for 
which he should be granted service connection.  

Although recent VA clinical evaluations have shown a variety 
of abnormal laboratory findings and other clinical symptoms, 
it is unclear which, if any of these, are related to the heat 
induced motility disorder, or if not, whether the disorder 
does in fact have any identifiable symptoms for which a grant 
of service connection would be appropriate.

The RO had initially denied the claim based on an absence of 
records in service showing heat exhaustion.  More recently, 
the RO denied the claim based on the finding that the veteran 
has not been diagnosed with residuals of a heat injury.

Nonetheless, it also appears unclear whether in fact the 
veteran does have a chronic disability at present as a result 
of a heat exhaustion in service; and/or even whether the heat 
exhaustion in service and that demonstrated in 2000 are in 
fact related.  

Since there is no medical opinion to respond to that primary 
question, the Board has no choice but to remand the case for 
such an opinion.

The case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has any evidence with 
regard to post-service heat exhaustion 
symptoms, treatment, or related 
disability, he should be asked to submit 
them.  The RO should assist him in 
obtaining such records as required.

2.  The veteran should be evaluated, 
after an additional examination if 
necessary, to determine whether his heat 
exhaustion in service is in fact related 
to the heat exhaustion since service; and 
if so, whether he has any residual 
disability as a result.  In that regard, 
clarification should be undertaken as to 
his current "heat induced motility 
disorder" to include identification and 
assessment of whatever symptoms may be 
associated therewith.  The examiner 
should be someone who has not previously 
evaluated the veteran, and reasons for 
the opinions should be delineated and 
annotated to the clinical records.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory the RO should issue a 
Supplemental SOC and the veteran and his 
representative should be given an 
opportunity to respond.  All necessary 
due process requirements must be 
followed, including notice of all 
requirements for supporting his claim, 
etc. 

The case should then be returned to the 
Board for final appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


